Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 1 of 24

EXHIBIT B
1:20-CV-01230

 

DEFENDANT'S NOTICE OF REMOVAL PAGE7

 

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 2 of 24

41/10/2020 2:44 PM
Velva L. Price
e District Clerk

~4-(3N-20- Travis County
D-1-GN 20 006818 D-1-GN-20-006818

CAUSE NO. Victoria Benavides

ROSA MARIA PARDO,’ § IN THE DISTRICT COURT
Plaintiff, §

§

§ 2618T
¥. § ___ SUDICIAL DISTRICT

§

§

§
WAL-MART INCORPORATED §
Defendani. § TRAVIS COUNTY, TEXAS

 

PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE

 

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES, ROSA MARIA PARDO, hereinafter called “Plaintiff,” complaining of Wal-
Mart Incorporated, hereinafter referred to as “Defendant” and for cause of action would respectfully
show the Court the following:

: I:
DISCOVERY CONTROL PLAN

 

1.00 Plaintiff desires that discovery be conducted under Discovery Level 3 pursuant to Tex. R.
Civ. P. 190.4. Plaintiff will attempt to enter into an agreed discovery control plan with Defendant.
However, failing an agreement on the issues, Plaintiff requests that the Court enter an appropriate

discovery control plan tailored to the specific facts and circumstances of this lawsuit.

ee een es PE
Pardo v. Wal-Mart

Original Petition and RFD, INT, RFP

Page | of 21
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 3 of 24

I.
STATUS OF PARTIES AND SERVICE

 

2.00 Plaintiff, Rosa Maria Pardo, is an individual who resided in Williamson County, Texas at
the time of the incident. The last three numbers of Plaintiff's driver’s license number are 194. The
last three numbers of Plaintiff's social security number are 708.

2.01 Defendant Wal-Mart Incorporated, is authorized to do business in Texas and my be served
with process by serving its Texas registerd agent for service of process: C T Corporation System
1999 Bryan Street, Suite 900 Dallas, Texas, 75201 or whenever they may be found by private
process server. Issuance of citation is requested at this time.

TEL.
JURISDICTION AND VENUE

3.00 Jurisdiction and Venue are proper in Travis County, Texas, pursuant to Texas Civil Practices
and Remedies Code §15.002 (a)(1), in that County is the county in which ali or a substantial part of
the events or omissions giving rise to the claim occurred.

3.01 This Court has jurisdiction over this cause of action because Plaintiff's damages are in excess
of the minimum jurisdictional limits of this Court and all conditions precedent have been performed
or have occurred.

3.02 No federal question exists and complete diversity of citizenship fails to exist.

Pardo v. Wal-Mart
Original Petition and RFD, INT, RFP
Page 2 of 21

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 4 of 24

IV.
FACTS

4.00 On April 28, 2019, Plaintiff, Rosa Maria Pardo went to Walmart located at 2701 1-35,
Round Rock, TX 78664, While at Walmart, Plaintiff, Rosa Maria Pardo was at the customer
service area, she takes a step, and she slipped and feil on water that was on the floor. Plaintiff,
Rosa Maria Pardo fell onto her back and felt immediate pain. There were no wet floor signs or
any indication that would let a customer know to take caution around that area.

4,01 Defendant’s failure to maintain safe premise conditions constituted negligence and gross
negligence, and such negligence was a proximate cause of the occurrence in question and
Plaintiffs resulting injuries and damages.

VI
NEGLIGENCE OF DEFENDANT

5.00 Plaintiff alleges that, upon the occasion in question, Defendant, by and through its

employees, failed to use ordinary care by various acts and omissions in at least the following ways:

a. Failure to keep the premises reasonably safe for customers and employees;

b. Creating an unreasonably dangerous condition;

c. Failure to keep their premises reasonably safe for others;

d. Failure to ensure that its employees reduce or eliminate any unreasonably
dangerous conditions;

e. Failure to give adequate and comprehensible warnings to Plaintiff of the
unreasonably dangerous condition;

f. Failure to recruit, select, and hire competent employees capable of locating,
preventing, reducing, eliminating, and warning about unreasonably dangerous
conditions;

g. Failure to adequately train its employees in locating, preventing, reducing,
eliminating, and warning about unreasonably dangerous conditions; and

h. Failure to adequately supervise its employees to ensure they are locating,

preventing, removing, and warning about dangerous conditions.

5.03 Hach of these acts and/or omissions, whether taken singularly or in any combination

constitutes negligence, which proximately caused the slip and fall and Plaintiff's injuries and other

 

Pardo v. Wal-Mart
Original Petition and RFD, INT, RFP
Page 3 of 21

 

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 5 of 24

losses as specifically set forth herein.

5.04 At all relevant times herein, all of the agents, servants, or employees of Defendant who
were in any way connected to this suit were acting within the course and scope of their employment
or official duties and in furtherance of the duties of their office or employment. Therefore, the acts
or omissions of those agents, servants, or employees are attributable to Defendant and render
Defendant liable for all damages suffered by Plaintiff under the doctrine of respondeat superior.

Vil.
DAMAGES

6.00 As adirect and proximate result of the negligent conduct of Defendant, Plaintiff suffered
bodily injuries as reflected in the medical records from the health care providers that have treated
the injuries since the incident. The injuries are likely to be permanent in nature. The injuries have
had an effect on Plaintiff's health and well-being. As a further result of the nature and
consequences of these injuries, Plaintiff has suffered and will likely continue to suffer physical
pain and mental anguish in the future,

6.0L Asa further result of all of the above, Plaintiff has incurred expenses for medical care and
attention in the past and is likely to incur medical expenses in the future to treat these injuries.
6.02 Plaintiff respectfully requests that the trier of fact determine the amount of damages and
losses for:

Pain and suffering in the past;

Pain and suffering in the future;

Mental anguish in the past;

Mental anguish in the future;

Past medical expenses; and
Future medical expenses.

moeomogrp,

Pardo v. Wal-Mart
Original Petition and RFD, INT, RFP
Page 4 of 21

 

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 6 of 24

6.03 Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff seeks monetary relief
OVER ONE MILLION AND 00/100 DOLLARS ($1,000,000.00), including damages of any kind,
penalties, costs, expenses, pre-judgment interest, and attorney fees, and a demand for judgment for
_ all the other relief to which Plaintiff is justly entitled at the time of filing this suit, which, with the

passage of time, may change.

VIII.
INTEREST

7.00 Plaintiff further requests both pre-judgment and post-judgment interest on all damages as

allowed by law.

IV.
DESIGNATED E-SERVICE EMAIL ADDRESS

8.00 The following is the undersigned attorney’s designated E-Service email address for all e-
served documents and notices, filed and unftled, pursuant to Tex. R. Civ. P. 21((2) & 21a:
guilherme@texasiustice,com., This is the undersigned’s only E-Service email address, and service
through any other email address wil! be considered invalid. .

. ‘ XxX, ;
REQUEST FOR DISCLOSURE TO DEFENDANTS

° 9.00 Plaintiff requests that Defendant disclose the information contained in Tex. R. Civ. P.
194,2(a) through (I) within 50 days of the date this matter is served upon Defendant.

XI,
NOTICE OF SELF-AUTHENTICATION

10.00 Pursuant to RULE 193.7 of the TEXAS RULES OF CIVIL PROCEDURE, Defendant is
hereby noticed that the production of any document or things in response to Plaintiff's written
discovery authenticates the document for use against the Defendant in any pretrial proceeding or at

trial.

 

Pardo v, Wal-Mart
Original Petition and RFD, INT, RFP
Page 5 of 21

 
“Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 7 of 24

PRAYER
WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendant be cited
to appear and answer, and on final trial hereafter, Plaintiff have judgment against Defendant in an
amount within the jurisdictional! limits of this Court, together with all pre-judgment and post-
judgment interest as allowed by law, costs of Court, for compensatory damages, and for such other

and further relief, in law and in equity, to which Plaintiff may be justly entitled.

Respectfully Submitted,

/s/Guilherme Vasconcelos
DC LAW, PLLC
Guilherme Vasconcelos
SBN: 24105728
. ‘ guilherme@texasjustice.com

, 1012 W. Anderson Ln.

Austin, Texas 78757

T: ($12) 220-1800

F: (512) 220-1801

Attorney for Plaintiff

Pardo v, Wal-Mart
Original Petition and RFD, INT, RFP
Page 6 of 2]

 

 

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 8 of 24

WRITTEN DISCOVERY FOR DEFENDANT IS ATTACHED
HERETO AS EXHIBIT ‘A’

Pardo v. Wal-Mart .
Original Petition and RFD, INT, RFP
Page 7 of 21

 
* Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 9 of 24

EXHIBIT “A”

_ WRITTEN DISCOVERY TO
DEFENDANT WAL-MART INCORPORATED

=

Pardo v. Wal-Mart

Original Petition and RFD, INT, RFP
Page 8 of 21

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 10 of 24

 

 

PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT

 

 

Plaintiff, Rosa Pardo, serves these his First Set of Interrogatories upon Defendant, Wal-

Mart, pursuant to TEx. R. Civ, P. 197. Defendant must serve a written response to the requesting

party no later than fifty (50) days after the date these interrogatories are served upon Defendant.

See TEX. R. Civ. P. 197.2(a). Defendant is further requested to supplement all answers to this First .

Set of Interrogatories as required by the TEXAS RULES OF CIVIL PROCEDURE.

Pardo v. Wal-Mart
Original Petition and RFD, INT, RFP
Page 9 of 21 '

Respectfully Submitted,

/s/Guilherme Vasconcelos
DC LAW, PLLC
Guilherme Vasconcelos
SBN: 24105728
guilherme@texasjustice.com
1012 W. Anderson Ln.
Austin, Texas 78757

T: (512) 220-1806

F: (512) 220-1801

Attorney for Plaintiff

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 11 of 24

Definitions for Interrogatories:

As used in these Interrogatories, the words and terms set forth below shall mean:
[1.1] “Plaintiff,” when used, refers to Rosa Maria Pardo.

[1.2] “You,” “Your,” “Yourself,” or “Defendant” mean: Wal-Mart Incorporated, and their
attorneys, insurers, employees, agents and representatives.

 

[1.3] “Document,” “documents,” and “documentation” shall be used in their broadest sense and
shall mean and include all written, printed, typed, recorded, or graphic matter of every kind
and description, both originals and copies, and all attachments and appendices thereto.
Without limiting the foregoing, the terms “document” and “documents” shall include all
log books, agreements, contracts, communications, correspondence, letters, telegrams,
facsimile transmissions, telexes, messages, memoranda, records, reports, books,
summaries, or other records of personal conversations, minutes, or summaries, or other
records of meetings and conferences, summaries or other records of negotiations, other
summaries, diaries, diary entries, calendars, appointment books, time records, instructions,
work assignments, visitor records, forecasts, statistical data, statistical statements, financial
statements, work sheets, work papers, drafts, graphs, maps, charts, tables, accounts,
analytical records, consultants’ reports, appraisals, bulletins, brochures, pamphlets,
circulars, trade letters, press releases, notes, notices, marginal notations, notebooks,
telephone bills or records, bill statements, records of obligation and expenditure, invoices,
lists, journals, advertising, recommendations, files, printouts, compilations, tabulations,
purchase orders, receipts, sell orders, confirmations, checks, canceled checks, letters of
credit, envelopes or folders or similar containers, vouchers, analyses, studies, surveys,
transcripts of hearings, transcripts of testimony, expense reports, microfilm, microfiche,
atticles, speeches, tape programs, data compilations from which information can be
obtained (including matter used in data processing), and other printed, written, handwritten,
typewritten, recorded, stenographic, computer-generated, computer-stored, or
electronically stored matter, however and by whomever produced, prepared, reproduced,
disseminated, or made,

 

[1.4] “Statements” includes any written or graphic statement signed or otherwise adopted or
approved by the person making it and any stenographic, mechanical, electrical, or other
recordings, or a transcription thereof, which is a substantially verbatim recital of an oral
statement by the person making it and contemporaneously recorded.

 

[1.5] “Identify” or “Identification”:
(1) When used in reference to a person, “identify” or “identification” means to state his
or her full name, present or last known residence address, present or last known

business address and telephone number.

(2) When used in reference to a public or private corporation, governmental entity,

 

 

Pardo v, Wal-Mart
Original Petition and RFD, INT, RFP
Page 10 of 21
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 12 of 24

partnership or association, “identify” or “identification” means to state its full
name, present or last known business address or operating address, the name of its
chief executive officer and telephone number.

(3) When used in reference to a document, “identify” or “identification” shall include
statement of the following:

{a)
(b)

(c)

(d)

()

(f)

(g)

The title, heading, or caption, if any, of such document,

The identifying number(s), letter(s), or combination thereof, if any; and the
significance or meaning of such number(s), letter(s), or combination
thereof, if necessary, to an understanding of the document and evaluation
of any claim of protection from discovery;

The date appearing on such document; if no date appears thereon, the
answer shall so state and shall give the date or approximate date on which
such document was prepared;

The number of pages and the general nature or description of such document
(i.e., whether it is a letter, memorandum, minutes of a meeting, etc.), with
sufficient particularity so as to enable such document to be precisely
identified;

The name and capacity of the person who signed such document; if it was
not signed, the answer shall so state and shall give the name of the person
or persons who prepared it;

The name and capacity of the person to whom such document was
addressed and the name and capacity of such person, other than such
addressee, to whom such document, or a copy thereof, was sent; and

The physical location of the document and the name of its custodian or
custodians,

[1.6] “Location in Question” refers to the Wal-Mart located at 2701 I-35, Round Rock, Texas

78664,

(1.7] “Incident in Question” refers to the incident or incident in Question described in the Plaintiff's
Original Petition, unless otherwise defined herein, and which forms the subject matter in this

suit.

Pardo v. Wal-Mart

Original Petition and RFD, INT, RFP

Page 11 of 21

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 13 of 24

INTERROGATORY NO. 1: Please state the full name, address, job title and employer of each
person answering and assisting in answering these Interrogatories.

ANSWER:

INTERROGATORY NO, 2: State the name and address of the person or entity who owned, was
in possession or exclusive possession and/or control of the Location in Question at the time of the
Incident in Question.

ANSWER:

INTERROGATORY NO. 3: Please identify all experts who may be called as a witness in this
case or whose work product formed the basis, either in whole or part, of the opinions of any experts
who may be called as a witness. With respect to each such expert, specify the following:

a. The subject matter upon which the witness is expected to testify including his/her
impressions and opinions;

b. All facts know to the expert which relate or form the basis of the expert’s mental
impressions or opinions; and

c. Al} documents, communications, and other tangible things used by, prepared by,
prepared for, or furnished an expert in anticipation of the expert’s trial or deposition
testimony, including all tests and calculations done by the expert or reviewed by
him/her, whether or not such tests or calculations form the basis of his/her opinion.

ANSWER:

INTERROGATORY NO. 4: If you, or anyone acting on your behalf, know of any oral, written or
recorded admission or any type by the Plaintiff pertaining to this suit, please identify the nature of
each admission, the content of each admission, whether it was oral, written or recorded, the
circumstances under which each was made, the name, address and telephone number of each person
who was present when each was made, the date and location of each admission, and who has
" possession of each written or recorded admission.

ANSWER:

INTERROGATORY NO. 5: Please state the contents of any settlement, contribution, or indemnity
agreement made with any other person or entity as a result of the incident made the basis of this suit,
including the names of the parties involved and the details of each agreement, including the amount.

ANSWER:

INTERROGATORY NO. 6: Prior to the present case, please state the name and address of each
person who has ever sued you or has ever written or caused another to write any letter threatening to
sue you for incidents or events involving the Location in Question, With respect to prior lawsuits or
threats of a lawsuit, specify the following:

 

Pardo v. Wal-Mart
Original Petition and RFD, INT, RFP
Page 12 of 21

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 14 of 24

The nature of the lawsuit or threatened lawsuit;

The name of any attorney who represented you and any other person in the lawsuit(s),
The name of any and all experts hired;

The name of any and all employees, past or present, who have given a deposition,
including the date(s} of deposition;

The final disposition of each suit or threatened suit; and

State the style, cause number, and court of each suit filed.

ao oO

rho

ANSWER:

INTERROGATORY NO. 7: Please describe in detail any previous and/or subsequent incidents of
which Defendant is aware which occurred in substantially the same way as the Plaintiff's incident or
in the same or nearby location.

ANSWER:

INTERROGATORY NO. 8: Please describe in detail any changes made by the Defendant,
employees, or agents, in the physical site of the incident before and after the occurrence in question.
If the Defendant corrected, repaired or fixed or attempted to keep the premise safe in any way, please
state the efforts taken and/or what the cost of repair was, the date the repairs were done, and the name,
address and telephone number of the person or firm carrying out such repair work.

ANSWER:

INTERROGATORY NO, 9: If Defendant, Defendant’s corporate representative, employee or
agent has given a statement to anyone other than Defendant’s attorney with respect to the occurrence
in question, please state the name, address and telephone number of the person to whom such
statement was given, the date on which the statement was given, the substance of such statement and
whether such statement was a written or an oral statement.

ANSWER:

INTERROGATORY NO. 10: Was it a regular course of business of the Defendant to conduct a
post-incident investigation into an incident of this sort or to complete an incident report, whether or
not litigation was anticipated? If so, state whether an investigation was conducted, the date(s), full
descriptions of the investigation(s), who conducted the investigation(s) or completed the incident
report, the findings or conclusions of the investigation(s), and where such investigative or incident
reports are now located. If you are claiming privilege as to any investigation based on its allegedly
being done in anticipation of litigation, describe specifically what you are relying on to establish that
you had reason to believe the litigation would ensue, including what overt acts or statements were
made by Plaintiff or someone acting on behalf of the Plaintiff.

ANSWER:

nae —_ smannenanen i ne
Pardo v. Wal-Mart

Original Petition and RFD, INT, RFP

Page 13 of 21

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 15 of 24

“ey

 

 

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 16 of 24

INTERROGATORY NO. 11: Do you contend that the Plaintiff has done anything or failed to do
anything that constitutes a failure to mitigate damages? If so, please describe the basis of your
contention and what evidence exists to support same.

ANSWER:

INTERROGATORY NO. 12: If you have alleged that someone else’s conduct or some other
condition, disease, injury or event was the “sole proximate cause” of the incident in question, describe
in detail the identity of such other person, event or condition, be it pre-existing or subsequent disease
or injury.

ANSWER:

INTERROGATORY NO. 13: What is Defendant’s contention as to the Plaintiff's legal status on
the premises at the time of the Incident in Question that is whether Plaintiff was a business invitee,
licensee or trespasser? If you contend that Plaintiff was not a business invitee at the time of the
Incident in Question, please state and describe each fact, document or thing on which you base such
a contention.

ANSWER:

INTERROGATORY NO, 14: Please state whether the Defendant was aware of the condition and
what efforts Defendant made to repair or warn of the condition which the Plaintiff alleges to be the
cause of the Incident in Question,

ANSWER:

INTERROGATORY NO. 15: What is the Defendant’s contention as to Plaintiff's knowledge prior
to the Incident in Question, objective or subjective, of the condition which Plaintiff alleges to be the
cause of the Incident in Question.

ANSWER:

INTERROGATORY NO. 16: State the name, address, and telephone number of all persons who
were responsible for maintaining or repairing the condition of Defendant’s facility located at the
Location in Question, prior to the incident made the basis of this lawsuit.

ANSWER:

INTERROGATORY NO. 17: State the name, address, and telephone number of all persons who
were responsible for maintaining or repairing the condition of the Location in Question, prior to the
incident made the basis of this lawsuit.

ANSWER:

Pardo vy. Wal-Mart
Original Petition and RFD, INT, RFP
Page 14 of 21

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 17 of 24

INTERROGATORY NO, 18: Please state the name, job title, address and telephone number of
each employee and/or agent on duty at the facility located at facility located at the Location in
Question, at the time of the incident made the basis of this lawsuit, Please also indicate whether or not
said employee is currently employed by you.

ANSWER:

INTERROGATORY NO. 19: Please identify all devices at the Location in Question available to
be used to warn people of conditions such as the condition made the basis of this suit, where such
devices were stored, who had access to such devices, and which were used to warn Plaintiff of the
condition at the Location in Question on the date of the incident in question. If no such devices were
used to warn Plaintiff, then please state why such devices were not used.

ANSWER:

INTERROGATORY NO. 20: If it is your contention that any individual or party other than your
entity may have been responsible or culpable for the incident in question, explain why another
individual or party other than your entity would be more responsible than you for maintaining the
area in question and/or for repairing the air conditioner in question.

ANSWER:

INTERROGATORY NO. 21; Identify the person or company that repaired the condition. Further,
identify when the condition was repaired, the cost, the nature of the repairs, and who was responsible
for ordering, monitoring and paying for the repair.

ANSWER:

INTERROGATORY NO. 22: What is the Defendant's contention as to Rosa Pardo’s knowledge
(before the accident), objective or subjective, of the wet floor which the Plaintiff alleges to be the
cause of the occurrence in question?

ANSWER:

INTERROGATORY NO. 23: State the name, address, and telephone number of the person or
people who were responsible for managing the Wal-Mart in question on 4/28/2019.

ANSWER:

INTERROGATORY NO. 24: Please state the name, address and telephone number of each
employee and/or agent on duty at the time of the incident made the basis of this lawsuit.

ANSWER:

_ a eta aneee

Pardo v. Wal-Mart
Original Petition and RFD, INT, RFP
Page 15 of 21

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 18 of 24

-INTERROGATORY NO. 25: Please list the names, addresses and telephone numbers of all

managers or persons having supervisory authority at the location in question for the five (5) years
prior to the occurrence in question made the basis of this lawsuit.

ANSWER:

en
Pardo v. Wal-Mart .
Original Petition and RFD, INT, RFP
Page 16 of 21

 

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 19 of 24

 

PLAINTIFF'S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT

 

 

 

Plaintiff, Rosa Maria Pardo, serves the following Requests for Production pursuant to Tex.
R. Civ. P. 196 upon Defendant, Wal-Mart Incorporated, Plaintiff requests that Defendant produce
for inspection and/or copying the documents or tangible things described below. All of said
documents and tangible things are to be produced according to the definitions, conditions, and
. instructions set forth below. Responses to these requests are due within fifty (50) days of the date
Defendant is served with these Requests. .
Respectfully Submitted,

/s/Guilherme Vasconcelos
DC LAW, PLLC ,
Guilherme Vasconcelos
SBN: 24105728
guilherme@texasjustice.com
1012 W. Anderson Ln.
Austin, Texas 78757

T: (512) 220-1800.

F: (512) 220-1801

Attorney for Plaintiff

ea a a wane

Pardo v. Wal-Mart
Original Petition and RFD, INT, RFP
Page 17 of 2]

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 20 of 24

Definitions for Requests for Production:

1.
[1.2]

[1.3]

[1.4]

[1.5]

As used in these Requests for Production, the words and terms set forth below shall mean:
“Plaintiff,” when used, refers to Rosa Pardo.

“You,” “Your,” “Yourself” or “Defendant,” as used herein, mean: Wal-Mart Incorporated
its attorneys, insurers, employees, agents and representatives.

“Document,” “documents,” and “documentation” shall be used in their broadest sense and
shal! mean and include all written, printed, typed, recorded, or graphic matter of every kind
and description, both originals and copies, and all attachments and appendices thereto.
Without limiting the foregoing, the terms “document” and “documents” shall include all
log books, agreements, contracts, communications, correspondence, letters, telegrams,
facsimile transmissions, telexes, messages, memoranda, records, reports, books,
summaries, or other records of personal conversations, minutes, or summaries, or other
records of meetings and conferences, summaries or other records of negotiations, other
summaries, diaries, diary entries, calendars, appointment books, time records, instructions,
work assignments, visitor records, forecasts, statistical data, statistical statements, financial
statements, work sheets, work papers, drafts, graphs, maps, charts, tables, accounts,
analytical records, consultants' reports, appraisals, bulletins, brochures, pamphlets,
circulars, trade letters, press releases, notes, notices, marginal notations, notebooks,
telephone bills or records, bill statements, records of obligation and expenditure, invoices,
lists, journals, advertising, recommendations, files, printouts, compilations, tabulations,
purchase orders, receipts, sell orders, confirmations, checks, canceled checks, letters of
credit, envelopes or folders or similar containers, vouchers, analyses, studies, surveys,
transcripts of hearings, transcripts of testimony, expense reports, microfilm, microfiche,
articles, speeches, tape programs, data compilations from which information can be
obtained (including matter used in data processing), and other printed, written, handwritten,
typewritten, recorded, stenographic, computer-generated, computer-stored, or
electronically stored matter, however and by whomever produced, prepared, reproduced,
disseminated, or made,

“Location in Question” refers to the Wal-Mart located at 2701 I-35, Round Rock, Texas
78664.

“Incident in Question” refers to the incident or incident in Question described in the Plaintiff's
Original Petition, unless otherwise defined herein, and which forms the subject matter in this
suit.

Pardo v. Wal-Mart
Original Petition and RFD, INT, RFP
Page 18 of 21

 
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 21 of 24

Instructions for Requests for Production:

[2.1} Data compilations, information recorded or microfilmed, microfiche, or tapes, discs, or
other electronically recorded or stored materials or information must be produced in a form
which permits the undersigned attorney to examine the same without aid or special
equipment.

[2.2] Documents and other tangible things produced in response to these requests should be
clearly marked or labeled to correspond with each request numbered below.

[2.3.] If any request set forth below “overlaps” another Request, so as to call for the same
documents or tangible things, it shall be sufficient response to state under the “overlapping
request” that the items have been produced. In such case, the request (where production
was made) shall be specifically identified. Thus, where a document or tangible thing has
been produced under a request, identical copies of the same document or thing need not be
produced again unless it contains different markings, additions, or deletions or its content
form, or makeup, is distinguishable in any manner.

 

[2.4] In order to assure that each item or thing requested is described with reasonable
particularity, clarifying information is included under certain requests herein below set
forth. In such case, the additional information either summarizes the central gist of the
request or more specifically describes the document or things sought.

Place and Date for Production

(3.1] Place: The documents and tangible things requested are to be produced at the DC Law,
PLLC, 1012 W. Anderson Ln., Austin, TX 78757 during regular business hours, within
fifty (50) days after receipt of this request. If the documents and tangible things subject to
this request are so voluminous and unwieldy so as to make physical delivery to Plaintiff's
attomey’s office impractical or unduly burdensome, Plaintiff is willing to entertain
discussions regarding an alternative place for production.

Pardo v. Wal-Mart
Original Petition and RFD, INT, RFP
Page 19 of 21 .

 
10.

 

Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 22 of 24

Copies of any and all statements previously made by Plaintiff concerning the subject matter
of Plaintiffs Petition, including any written statement signed or otherwise adopted or
approved by the Plaintiff hereto and any stenographic, mechanical, electrical or other type of
recording or any transcription thereof made by Defendant hereto and contemporaneously
recorded.

All photographs, negatives, film, slides, videotape, or movies of Plaintiff and/or any other
party involved in the Incident in Question mentioned in Plaintiff's First Amended Petition
which were taken within the last five (5) years, This request necessarily includes, but is not
limited to, all photographs taken either before or after the Incident in Question of the units and
property involved in the Incident in Question.

All correspondence, including enclosures, providing factual information or dates relevant to
this lawsuit between Defendant's attorney and any person who may be called as an expert
witness,

Any and all work papers, notes and documents in the file of any expert witness who is
expected to testify, or in the file of any expert witness who has written a report which is or
will be relied upon in whole or in part by.a testifying expert.

A curriculum vita or resume for each individual whom Defendant may call as an expert
witness at the trial of this case.

All documents or tangible things prepared by any expert whom Defendant expects to call as
a witness, including but not limited to those which would include their reports, factual
observations, opinions, conclusions, photographs, field notes, calculations, models and
exhibits.

A copy of Defendant’s entire employee file.

Any and all documents pertaining to Plaintiffs claim in the possession or control of the
Defendant. This is not limited to the “claims file” but will also include, but not be limited
to, all notes, log entries, correspondence, internal memos, e-mail, evaluations and
investigations.

Copies of all training manuals, claims manuals, instructions, memos, protocols,
newsletters, magazines, and handbooks issued by Wal-Mart to its agents, employees,
supervisors and management personnel, including, but not limited to Rosa Pardo, whether
issued on paper, video, audio, or other form or stored on computer, diskette, or other
electronic media.

All documents not prepared specifically by or for Defendant’s consulting expert containing
any description or account of how the Incident in Question occurred, including any documents
created by any law enforcement officials.

Pardo v. Wal-Mart
Original Petition and RFD, INT, RFP
Page 20 of 21
11.

12.

13.

14,

15.

16.

17.

18.

19,

20.

21,

Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 23 of 24

Any and all insurance agreements or policies under which any person or entity carrying on an
insurance business may be responsible for payment of the damages sustained by Plaintiff as a
result of the Incident in Question.

Any contract or document of any type evidencing any agreement of compromise, settlement,
release, covenant not to sue, “Mary Carter” agreement or any other kind of settlement,
agreement, understanding, or deal any party or potential party to this lawsuit has with any
other person, firm, corporation, party or potential party with respect to the subject matter of
Plaintiff's Petition, any testimony to be provided during the course of this lawsuit, or any other
matter concerning the handling of discovery or the trial of this lawsuit. This includes any past,
present and future settlements, deals, agreements, understandings, or conduct by or between
Defendant (or its attorneys) and any other person or entity whatsoever (or their attorneys).

Copies of any witness statements that pertain to the Incident in Question that are not privileged
by law.

Any and all books, documents, photographs, or other tangible things which may be used at
the time of trial, which may give a bearing on this cause of action.

Copies of any documents or statements which any witness of the Defendant will use or you
anticipate may use to refresh his/her memory, either for deposition or trial.

All employee time sheets or other records which would show the individuals working at the
Location in Question, on the day of the Incident in Question. This request is limited to
employees of the Defendant and independent contractors whose services were retained by the
Defendant on the day of the Incident in Question and necessarily includes Rosa Pardo.

Any documents showing disciplinary action taken against any employees, agents,
representatives, or independent contractors of Wal-Mart Incorporated, for the incident which
forms the basis of the Plaintiff's Petition.

Any and all documents and tangible things whose production has not been requested pursuant
to any other item of this request which you intend to offer into evidence at the trial of this
case,

Any and all documents and tangible things whose production has not been requested pursuant
to any other item of this request which you do not intend to offer into evidence at the trial of
this case, but which may be used as demonstrative evidence at trial.

The entire claim and investigation file of Defendant, Defendant’s attorney, agent or insurers
relevant to the incidents made the basis of Plaintiff's Petition.

Any documents regarding injuries from people falling down at the Location in Question.

 

Pardo v. Wal-Mart
Original Petition and RFD, INT, RFP
Page 2] of 21
Case 1:20-cv-01230-RP Document 1-2 Filed 12/17/20 Page 24 of 24

Automated Certificate of eService _
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Lori Cohen on behalf of Guilherme Vasconcelos
Bar No. 24105728

lori@texasjustice.com

Envelope ID: 47979057

Status as of 11/10/2020 4:47 PM CST

Case Contacts

 

Name ‘ BarNumber | Email TimestampSubmitted Status

 

Lori Cohen Lori@TexasJustice.com 11/10/2020 2:44:43 PM | SENT

 

 

 

 

 

 

 

Guilherme Vasconcelos . Guilherme@texasjustice.com | 11/10/2020 2:44:43 PM } SENT

 

 

 
